Citation Nr: 0637635	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  94-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder manifested by pain radiating to the lower 
extremities.

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to an evaluation in excess of 30 percent for 
chronic cluster headaches.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The appellant had active service from October 1978 to 
September 1991, with an additional nine years and two months 
prior active service, the specific dates of which are not 
verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1992 by Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


REMAND

In October 2004, the appellant testified at an electronic 
(videoconference) hearing before an Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). A 
transcript of the hearing is of record.  That acting Veterans 
Law Judge is no longer employed by the Board.

In a letter sent to the appellant in October 2006, the Board 
notified him that, under the circumstances and pursuant to 
38 C.F.R. § 20.700, he has a right to another hearing before 
a Veterans law Judge of the Board and requested him to 
indicate if he wished to attend another hearing or, in the 
alternative, have the Board decide his claims on appeal on 
the record at it now stands.  In a statement received in 
November 2006, the appellant stated that he wishes to attend 
a videoconference hearing before a Veterans Law Judge at the 
RO.  

Accordingly, the case is REMANDED for the following action:

In accordance with established 
procedures, a hearing in the appellant's 
case by videoconference should be 
scheduled.  The appellant should be 
notified of date, time, and location of 
the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


